
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.23


RETENTION AGREEMENT


    This Retention Agreement (the "Agreement") is made and entered into
effective as of December          , 2000, by and between
                             (the "Employee") and NetRatings, Inc., a Delaware
corporation (the "Company").


R E C I T A L


    In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company, the Board of Directors of
the Company (the "Board") believes that it is imperative to provide the Employee
with certain benefits upon the involuntary termination of the Employee's
employment provided that such termination was not for cause.


A G R E E M E N T


    In consideration of the mutual covenants herein contained and the continued
employment of the Employee by the Company, the parties agree as follows:

    1.  At-Will Employment.  The Company and the Employee acknowledge that the
Employee's employment is and shall continue to be at-will, as defined under
applicable law. If the Employee's employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
established under the Company's then existing employee benefit plans or policies
at the time of termination.

    2.  Severance Benefits.  

    (a)  Acceleration of Vesting.  Subject to Sections 2(c) and 2(e) below and
as consideration for the covenants made herein by Employee including Employee's
covenant in Section 4 herein, if the Employee's employment with the Company
terminates as a result of an Involuntary Termination (as defined in
Section 3(c)), then (i) the unvested portion of any stock option(s) held by the
Employee that were granted by the Company shall immediately accelerate and
become fully vested, and such options shall remain exercisable for the period
prescribed in the Employee's stock option agreements and (ii) the Company's
right of repurchase as to any shares sold to Employee pursuant to a restricted
stock purchase agreement or similar agreement shall immediately lapse as to all
shares issued pursuant to such agreement.

    (b)  Severance Payment.  Subject to Sections 2(c) and 2(e) below and as
consideration for the covenants made herein by Employee including Employee's
covenant in Section 4 herein, if the Employee's employment with the Company
terminates as a result of an Involuntary Termination (as defined in
Section 3(c)) then Employee shall be entitled to receive twelve (12) months' of
the Employee's Total Annual Earnings (as defined in Section 3(e)) as in effect
as of the date of such termination, all less applicable withholding, paid in
over the twelve (12) month period in accordance with the Company's normally
scheduled payroll dates.

    (c)  280G Compliance.  In the event the Employee becomes entitled to the
payments and benefits provided under this Agreement and/or any other payments or
benefits with a Change of Control (as defined in Section 3(b)) of the Company
(collectively, the "Payments"), and such Payments would result in a "parachute
payment" as described in Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code"), the amount of such Payments shall be either:

     (i) the full amount of the Payments, or

1

--------------------------------------------------------------------------------

    (ii) a reduced amount which would result in no portion of the Payments being
subject to the excise tax imposed pursuant to Section 4999 of the Code (the
"Excise Tax"),

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee, on an after-tax basis, of the greatest amount of benefit. Unless the
Company or the Employee otherwise agree in writing, any determination required
under this Section shall be made in writing by independent public accountants
appointed by the Company and reasonably acceptable to the Employee (the
"Accountants"), whose determination shall be conclusive and binding upon the
Employee and the Company for all purposes. The Company shall bear all costs the
Accountants may reasonably incur.

    (d)  Voluntary Resignation; Termination For Cause.  If the Employee
voluntarily resigns from the Company (and such resignation is not an Involuntary
Termination defined in Section 3(c)), or if the Company terminates the
Employee's employment for Cause, then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company's then existing benefit plans at the time of such
termination.

    (e)  Release of Claims.  The Employee shall not be entitled to any of the
benefits described in this Section 2 unless and until the Employee, in
consideration for such benefits, executes a release of claims in a form
satisfactory to the Company; provided, however, that such release shall not
apply to any right of the Employee to be indemnified by the Company.

    3.  Definition of Terms.  The following terms referred to in this Agreement
shall have the following meanings:

    (a)  Cause.  "Cause" shall mean: (i) any act of personal dishonesty taken by
the Employee in connection with his responsibilities as an employee which is
intended to result in substantial personal enrichment of the Employee; (ii) the
Employee's conviction of a felony which the Board reasonably believes has had or
will have a material detrimental effect on the Company's reputation or business;
(iii) a willful act by the Employee which constitutes misconduct and is
injurious to the Company; and (iv) continued willful violations by the Employee
of the Employee's obligations to the Company after there has been delivered to
the Employee a written demand for performance from the Company which describes
the basis for the Company's belief that the Employee has not substantially
performed his duties.

    (b)  Change of Control.  "Change of Control" shall mean the occurrence of
any of the following events: (i) the acquisition by any "person" (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act) (other than the Company
or a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) of the "beneficial ownership" (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company's then outstanding voting securities; or (ii) a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iii) the sale or
disposition of all or substantially all of the assets of the Company; or
(iv) the approval by the stockholders of the Company of a plan of complete
liquidation of the Company.

    (c)  Involuntary Termination.  "Involuntary Termination" shall mean
(i) without the Employee's express written consent, the reduction of the
Employee's duties which results in a significant diminution of the Employee's
position or responsibilities with the Company, or the

2

--------------------------------------------------------------------------------

removal of the Employee from his employment position in the Company other than
for Cause; (ii) without the Employee's express written consent, a material
reduction by the Company in the Employee's total cash compensation as in effect
immediately prior to such reduction; (iii) without the Employee's express
written consent, a material reduction by the Company in the kind or level of
employee benefits to which the Employee is entitled immediately prior to such
reduction with the result that the Employee's overall benefits package is
significantly reduced; (iv) without the Employee's express written consent, the
relocation of the Company to a facility or location more than 30 miles from the
Company's then present location; or (iv) the death or Disability (as defined in
Section 3(d) below) of the Employee; or (vi) any breach by the Company of any
material provision of this Agreement.

    (d)  Disability.  "Disability" shall mean the inability of the Employee to
perform his duties as an employee of the Company as the result of his incapacity
due to physical or mental illness, and such inability, at least 26 weeks after
its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and reasonably acceptable to the
Employee (or the Employee's legal representative).

    (e)  Total Annual Earnings.  "Total Annual Earnings" means the sum of the
Employee's annual salary and targeted annual incentive bonus, as in effect
immediately prior to the date of the Employee's termination of employment with
the Company.

    4.  Other Activities.  

    (a) In order to protect the Company's valuable proprietary information,
Employee agrees that during Employee's employment and for a period of one
(1) year following the termination of such employment with the Company for any
reason, Employee shall not, as a compensated or uncompensated officer, director,
consultant, advisor, partner, joint venturer, investor, independent contractor,
employee or otherwise, provide any labor, services, advice or assistance to any
of the following entities, which are direct competitors of the Company:
Jupiter-Media Metrix, NetValue, Comscore Networks, PC Data, Forrester Research,
Gartner Group, IDC; or to any other companies which the Board may determine from
time to time are direct competitors of the Company. Employee acknowledges and
agrees that the restrictions contained in the preceding sentence are reasonable
and necessary, as there is a significant risk that Employee's provision of
labor, services, advice or assistance to any of those competitors could result
in the inevitable disclosure of the Company's proprietary information. Employee
further acknowledge and agree that the restrictions contained in this paragraph
will not preclude Employee from engaging in any trade, business or profession
that Employee is qualified to engage in. Notwithstanding the foregoing, Employee
is permitted to own, individually, as a passive investor up to a one percent
(1%) interest in any publicly traded entity.

    (b) Following employee's termination, Employee shall not, for a period of
twelve (12) months knowingly solicit for the purposes of employment or to hire,
without prior written consent of the Company, any employee of the Company,
either directly or indirectly through an associated company, employee search or
placement firm or any other third party.

    5.  Successors.  

    (a)  Company's Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and assets
shall assume the Company's obligations under this Agreement.

    (b)  Employee's Successors.  Without the written consent of the Company, the
Employee shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the

3

--------------------------------------------------------------------------------

Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

    6.  Notices.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

    7.  Miscellaneous Provisions.  

    (a)  Waiver.  No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the party hereto adversely affected thereby. No waiver by either
party of any breach of, or of compliance with, any condition or provision of
this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.

    (b)  Whole Agreement.  This Agreement, any stock option agreements
representing options, and any other restricted stock purchase agreement or
similar agreement represent the entire agreement and understanding between the
parties as to the subject matter herein and supersede all prior or
contemporaneous agreements, whether written or oral, including the Change of
Control Agreement entered into between the Company and Employee dated
                             . Nothing in this Agreement, however, is intended
to affect the rights of the Employee, or the covered dependents of the Employee,
under any applicable law with respect to health insurance continuation coverage.

    (c)  Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware.

    (d)  Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

    (e)  Arbitration.  The Company and the Employee agree that any dispute or
controversy arising out of or relating to any interpretation, construction,
performance or breach of this Agreement shall be settled by arbitration to be
held in Santa Clara County, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.

    (f)  No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this Section 8(f) shall be void.

    (g)  Employment Taxes.  Payments made pursuant to this Agreement may be
subject to withholding of applicable income and employment taxes.

    (h)  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

COMPANY:   NETRATINGS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
 
 
  EMPLOYEE:   [EMPLOYEE NAME]
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



QuickLinks


RETENTION AGREEMENT
R E C I T A L
A G R E E M E N T
